Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/884,356 filed on May 27, 2020. 
Claims 1-16 are pending.
Claims 1-16 are rejected.
Priority
Applicant's claim for foreign priority under 35 U.S.C. 365(a) to the international application PCT/CN2018/111168 filed on October 22nd, 2018, which claims priority to Chinese application No. 201711201686.0 filed on November 27th, 2017 has been acknowledged.
A certified copy of the Chinese application submitted under 35 U.S.C. 119(a)-(d) was received on June 19th, 2020 and has been placed in the file of record.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/18/2020, 4/20/2021, 8/2/2021 and 11/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as obvious over Qiao et al. (U.S. 2019/0053104).
Regarding claim 1, Qiao disclosed a session processing method, comprising: 
receiving, by a policy control function network element from an application function network element, a request for determining policy information (Qiao, Fig. 13 and [0131], “At step 101, AF 16 may transmit to a PCF 15 a message (e.g. network slice request message) comprising network slicing information.  The AF 16 may transmit the message based on requiring to establish a network slice to meet one or more service requirements.”);
sending, by the policy control function network element, the policy information to a session management function network element (Qiao, Fig. 13 and [0132], “At step 102, based on receiving the network slice request message from the AF 16, the PCF 15 may perform at least one of the following actions.  A policy decision may be made based on the information received from the AF 16, the information from the UDM and/or the pre-configured policy in the PCF 15 The policy may apply for the slice.” and “A message (e.g. network slice establishment request message) may be sent to SMF 14 comprising one or more of the following information: the network slicing information, the network slice ID, the policy, and/or the S-NSSAI.  The message may comprise the service data flow information, the user identity and the APN identity, if applicable”); 
receiving, by the session management function network element, the policy information from the policy control function network element (Qiao, Fig. 13 and [00132], as quoted for the clause above); and 
processing, by the session management function network element, a session according to the policy information (Qiao, [0090] disclosed the functions of an SMF, which includes processing and enforcing policy information). 
Qiao did not explicitly disclose
wherein the request comprises a continuity request of an application (APP).
However, Qiao disclosed in [0099] that policy information including SSC mode selection policy (SSCMSP) may be provided from PCF to a wireless device.  As the network slice establishment request (NSER) that originated from the AF contains network slicing information and requirement, it would have been obvious for one of ordinary skill in the art to modify the NSER request so that it also includes the continuity requirement.  Applicant is further referred to paragraph [0004] of the instant application for information on what was known in the prior art at the time the instant invention was made.
Claim 9 recites substantially the same subject matter as claim 1, in system rather than method form, therefore the rejection rationale for claim 1 applies to claim 9.
Regarding claims 2 and 10, Qiao disclosed the subject matter of claims 1 and 9. 
Qiao further disclosed
wherein the sending the policy information to the session management function network element comprises: sending, by the policy control function network element, a policy control and charging (PCC) rule to the session management function network element, wherein the policy information is included in the PCC rule (Qiao disclosed in [0132] that the policy provided by PCF may comprise … charging policy …”). 
Regarding claims 3 and 11, Qiao disclosed the subject matter of claims 1 and 9. 
Qiao further disclosed
 wherein the policy information indicates that an anchor user plane function network element for accessing a server of the APP remains unchanged (Qiao disclosed in [0099] that the policy information from PCF may comprise one or more SSC mode selection policy; it was known at the time the invention was made that three SSC modes were defined for 5G wireless networks; the instant claim recites preserving the anchor UPF point, which corresponds to SSC mode 1; please see the cited reference YOUN for details on SSC modes). 
Regarding claims 4 and 12, Qiao disclosed the subject matter of claims 1 and 9. 
Qiao further disclosed
 determining, by the policy control function network element, the policy information based on the continuity request, wherein the continuity request indicates that internet protocol (IP) address continuity is needed for the APP (Qiao disclosed in [0099] that the policy information from PCF may comprise one or more SSC mode selection policy; it was known at the time the invention was made that three SSC modes were defined for 5G wireless networks; the instant claim recites preserving the IP address, which corresponds to SSC mode 1). 
Regarding claims 5 and 13, Qiao disclosed the subject matter of claims 4 and 12. 
Qiao further disclosed
 wherein the IP address continuity indicates that an IP address provided for a user equipment to access a server of the APP is unchanged (Qiao, [0099] and Youn, [0008, 0178 and 0194]). 
Regarding claims 6 and 14, Qiao disclosed the subject matter of claims 1 and 9. 
Qiao further disclosed
 determining, by the policy control function network element, the policy information based on the continuity request, wherein the continuity request indicates that an IP address provided for a user equipment to access a server of the APP is changeable (Qiao disclosed in [0099] that the policy information from PCF may comprise one or more SSC mode selection policy; it was known at the time the invention was made that three SSC modes were defined for 5G wireless networks; the instant claim recites SSC mode 2 or mode 3). 
Regarding claims 7 and 15, Qiao disclosed the subject matter of claims 1 and 9. 
Qiao further disclosed
 determining, by the policy control function network element, the policy information based on the continuity request, wherein the continuity request indicates that the APP supports upper-layer service continuity (Qiao disclosed in [0113] service continuity, which anticipates the subject matter in the claim). 
Regarding claims 8 and 16, Qiao disclosed the subject matter of claims 1 and 9. 
Qiao further disclosed
applicant disclosed in “Background” that an AF can provide a correct continuity requirement of an APP); and 
sending, by the application function network element, the request to the policy control function network element (The disclosure in Qiao, Fig. 13 and [0131], combined with disclosure in Qiao, [0099] would have made it obvious that the AF may transmit to the PCF a network slice establishment request that includes continuity requirement of an APP). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
1/20/2022